                  IN THE UNITED STATES DISTRICT COURT
                                                                               J:11..1:0
                                                                               F£B2 4
                      FOR THE DISTRICT OF MONTANA
                                                                          Cle'!<. lJ.S    .   2020
                           MISSOULA DIVISION                                Distr;Cf oj1~lrict C
                                                                                 ~;,... ""Of?fa,-, OlJtt
                                                                                   ·-oufa       ,,a
 ALTA JOY LOAGUE and ROBERT                          CV 20--07-M-DWM
 W.LOAGUE,

                      Plaintiffs,
                                                            ORDER
 vs.

 ETHICON, INC., and JOHNSON &
 JOHNSON,

                       Defendants.


       Defendants move for the admission of Anita Modak-Truran to practice

before this Court in this case with Maxon Davis to act as local counsel. Ms.

Modak-Truran's application appears to be in order.

       Accordingly, IT IS ORDERED that Defendants' motion to admit Anita

Modak-Truranpro hac vice (Doc. 54) is GRANTED on the condition that Ms.

Modak-Truran shall do her own work. This means that Ms. Modak-Truran must

do her own writing; sign her own pleadings, motions, and briefs; and appear and

participate personally. Counsel shall take steps to register in the Court's electronic

filing system ("CM-ECF"). Further information is available on the Court's

website, www.mtd.uscourts.gov, or from the Clerk's Office.



                                          1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. ·Modak-Truran within fifteen (15) days of the date of this Order, files a notice

acknowledging her admission under the terms set forth above.

      DATED this    ~Atay      of February, 2020.




                                          2
